DISSENTING OPINION BY
Judge McCULLOUGH.
I respectfully dissent from the Majority’s thoughtful opinion because I do not believe that the state common law negligence action filed on behalf of David Miller and 126 Hotel Corporation (collectively, Miller) against the Southeastern Pennsylvania Transportation Authority (SEPTA) was preempted by federal law, namely, the Federal Railroad Safety Act (Railroad Safety Act).1 Hence, I would reverse the grant of summary judgment to SEPTA by the Court of Common Pleas of Montgomery County (trial court).
The Majority correctly notes that our Supreme Court has recognized three manners by which federal law can preempt state law: express preemption (federal law expressly preempts state enactment); comprehensive preemption (federal government has legislated in a field so comprehensively that it has implicitly expressed an intention to occupy the given field to the exclusion of state law); and conflict preemption (state law conflicts with federal law). Office of Disciplinary Counsel v. Marcone, 579 Pa. 1, 855 A.2d 654 (2004). The Majority also notes that the Railroad Safety Act contains an express preemption provision, which states, in pertinent part, as follows:
A State may adopt or continue in force a law, regulation, or order related to railroad safety or security until the Secretary of Transportation (with respect to railroad safety matters), or the Secretary of Homeland Security (with respect to railroad security matters), prescribes a regulation or issues an order covering the subject matter of the State requirement. A State may adopt or continue in force an additional or more stringent law, regulation, or order related to railroad safety or security when the law, regulation, or order—
(A) is necessary to eliminate or reduce an essentially local safety or security hazard;
(B) is not incompatible with a law, regulation, or order of the United States Government; and
(C) does not unreasonably burden interstate commerce.
49 U.S.C. § 20106(a)(2) (emphasis added).
The Majority concludes that a federal regulation adopted by the Secretary of *1022Transportation, Section 213.33 of the “Track Safety Standards” regulations, covers the subject matter of this dispute, i.e., drainage issues relating to railroad tracks, such that Miller’s state common law negligence action was preempted by the Railroad Safety Act. However, I disagree with the Majority’s interpretation of this regulation.
Section 213.33 of the “Track Safety Standards” regulations states as follows:
Each drainage or other water carrying facility under or immediately adjacent to the roadbed shall be maintained and kept free of obstruction, to accommodate expected water flow for the area concerned.
49 C.F.R. § 213.33.2 In my view, this regulation relates to man-made drainage systems, and not a creek, or the maintenance thereof, which runs beneath a railroad bridge. Such a construction is supported by the fact that the regulations do not define the phrase “water carrying facility.”
Another section of the regulations, relating to “Informal Rules of Practice for Passenger Service,” defines the term “facility” as follows:
Facility means railroad tracks, right-of-way, fixed equipment and facilities, real-property appurtenant thereto, and includes signal systems, passenger station and repair tracks, station buildings, platforms, and adjunct facilities such as water, fuel, steam, electric, and air lines.
49 C.F.R. § 200.3. Additionally, “facility” is generally defined as “[sjomething that is built or installed to perform some particular function.” Black’s Law Dictionary 591 (6th ed.1990).
Neither the regulation at issue nor the definitions cited above encompass a creek or the maintenance of the creek bed to prevent the accumulation of sediment caused by the railroad bridge’s restriction of the creek’s water flow, the basis of Miller’s common law negligence claim. Indeed, Miller’s engineer testified that the railroad bridge functioned like a dam, restricting the flow of Sandy Run Creek, and that a silt deposit under the bridge had exacerbated this restriction, resulting in flooding upstream where Miller’s property was located.
Moreover, as the Majority acknowledges, the stated purpose of the Railroad Safety Act is “to promote safety in every area of railroad operations' and reduce railroad-related accidents and incidents.” 49 U.S.C. § 20101 (emphasis added). To meet this purpose, the Railroad Safety Act mandates that the “Secretary of Transportation, as necessary, shall prescribe regulations and issue orders for every area of railroad safety ....” 49 U.S.C. § 20103(a) (emphasis added). In the present case, the flow of Sandy Run Creek underneath the railroad bridge neither directly nor indirectly impacted railroad safety or railroad operations. The resultant flooding occurred upstream and there is no allegation that the flooding encompassed or otherwise affected the railroad tracks on the bridge.
Furthermore, the cases cited by the Majority, CSX Transportation, Inc. v. Easterwood, 507 U.S. 658, 113 S.Ct. 1732, 123 L.Ed.2d 387 (1993) (claimant alleged train traveling at unsafe speed and regulation set forth speed limits for each class of track) and Mastrocola v. SEPTA, 941 A.2d 81 (Pa.Cmwlth.2008) (claimants alleged damage to property from vibrations of temporary tracks and regulation addressed track construction), clearly relate *1023to subject matters covered under the Railroad Safety Act and involve the operational safety of the respective trains. Hence, preemption was appropriate in those cases.
Even the federal court case upon which the Majority relies, Rooney v. City of Philadelphia, 628 F.Supp.2d 644 (E.D.Pa.2009), is inapposite. In Rooney, the claimants had alleged damage from flooding to their respective properties resulting from Amtrak’s failure to clean clogged drains underneath a railroad bridge. This clearly falls under section 213.38 of the “Track Safety Standards” regulations requiring drainage facilities to be kept “free of obstruction.” The fact that the court in Rooney defined “roadbed” as “the area under and adjacent to the tracks” does not support the application of its reasoning to the present case. Again, the present case simply does not involve a drain or other water carrying facility. Id. at 664. Rather, the present case involves a claim against SEPTA for negligent maintenance of the railroad bridge and the resultant effects to Sandy Run Creek. Accordingly, I believe that the Majority incorrectly applies the analysis in Rooney to the facts of this case.
Because section 213.33 of the “Track Safety Standards” regulations does not address the issues raised in Miller’s complaint, I would conclude that Miller’s common law negligence action was not preempted by the Railroad Safety Act, and, recognizing that there remains a genuine issue of material fact, I would reverse the trial court’s grant of summary judgment to SEPTA.
President Judge PELLEGRINI and Judge COHN JUBELIRER join in this opinion.

. 49 U.S.C. §§ 20101-20167.


. Because the last incident of flooding which gave rise to Miller's action against SEPTA occurred in 2001, we look at the federal regulations in effect at that time in reviewing this matter. Hence, all citations above will be to the 2001 regulations.